Exhibit 10.12

Air Lease Corporation

Non-Employee Director Compensation

 (As amended May 8, 2019)

 

 

 

 

 

 

Retainers

    

    

 

Annual Board Retainer:

 

$

80,000 

 

 

 

 

 

 

Committee Member Retainer:

 

 

 

 

Audit

 

$

15,000 

 

Compensation

 

$

10,000 

 

Nominating and Corporate Governance

 

$

10,000 

 

 

 

 

 

 

Additional Committee Chair Retainer:

 

 

 

 

Audit

 

$

20,000 

 

Compensation

 

$

10,000 

 

Nominating and Corporate Governance

 

$

10,000 

 

 

 

 

 

 

Lead Director Retainer:

 

$

50,000 

 

 

Directors receive annual retainer fees quarterly on the date of the Board
Meeting in the applicable quarter, paid in cash.

 

Non-employee directors may be paid conditional meeting fees in the event that
there are periods of unexpected and increased participation required by the
non-employee directors, and a per diem fee in certain circumstances. A
non-employee director will receive a meeting fee of $1,500 per meeting (i) if he
or she attends a number of Board meetings in excess of the number of scheduled
meetings plus two additional Board meetings during the applicable calendar year
or (ii) if he or she attends during the applicable year a number of meetings of
a committee on which he or she serves, in excess of the number of scheduled
meetings plus two additional meetings of that committee for that year.

 

Non-employee directors may be paid a per diem fee of $2,500 for non-ordinary
course Board or committee activity (excluding any educational events) subject to
the approval of the Board of Directors, the Chairman of the Board or the Lead
Director of the Board.

 

As a matter of policy, a director may elect to receive all or a portion of the
cash compensation in the form of outright shares of the Company’s Class A Common
Stock.   The number of outright shares issued in lieu of cash compensation is
determined by dividing the cash compensation by, the fair market value of a
share of the Company’s Class A Common Stock on the date of grant (rounded down
to the next whole share) based on the closing price on the date of grant.
Outright shares issued in lieu of Board cash compensation are issued as of the
same date as the quarterly cash payment is made.

 










Non-Employee Director Equity Program

Annual Equity Grant:  An annual grant of Restricted Stock Units (“:Annual
Director Grant”)  is to be made each year on the date of the Annual Meeting of
Stockholders, with a value of $180,000.

 

Alternatively, annually a Director may elect to defer the receipt of the shares
of his or her vested Annual Director Grant beyond the one-year vesting period.
Directors may elect to defer receipt of his or her shares until separation from
service or alternatively, may elect a deferral period of 5 years or 10 years
from the date of grant, provided that shares will be distributed upon a
separation from service, a change of control or at death, if earlier than the
elected deferral date. Deferred RSUs receive dividend equivalent rights which
are reinvested in additional RSUs based on the market price of the Company’s
Class A Common Stock on the date the dividends are paid.

 

Initial Equity Grant:  For a director who becomes a member of the Board of
Directors on or after the date of grant of the Annual Equity Grant, a grant of
Restricted Stock Units (“Initial Director Grant”) is to be made on the date of
the first meeting of the Board of Directors which is held when the new director
is a member of the Board, with a value of $180,000.  A new director will then be
eligible to receive an Annual Equity Grant in the calendar year after the year
when the director joins the Board.

 

Terms of Annual Grant and Initial Grant Director Restricted Stock Units

The number of Restricted Stock Units is determined by dividing the value of the
grant by the closing price of Air Lease Corporation Class A Common Stock on the
date of grant (rounded down to the next whole share).  The restricted stock
units will vest in full on the first anniversary of the date of grant, unless
the director terminates service prior to such date. If termination of service is
in connection with a change of control before the first anniversary date of the
grant date, the Restricted Stock Unit will vest in full upon such termination of
service.    If the Board service of a non-employee director terminates for any
reason other than a change in control, the Restricted Stock Units will vest on a
prorated daily basis according to the number of days between the grant date and
termination of service divided by 365.  Each RSU entitles a Director to receive
on the vesting date one share of the Company’s Class A Common Stock unless a
Director elects to defer the receipt of the shares beyond the vesting date as
described above.

 



